Citation Nr: 0127635	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  00-16 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for scoliosis of the 
dorsal and lumbar segments of the spine, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that continued a 30 percent 
disability rating for scoliosis of the dorsal and lumbar 
segments of the veteran's spine.  


REMAND

The veteran submitted to a VA examination of his spine in 
April 1999.  The examiner diagnosed degenerative joint 
disease of the lumbosacral and thoracic segments of the 
spine, moderate S-shaped scoliosis of the thoracic spine, and 
minimal left convex scoliosis of the lumbar spine.  
Neurological deficits were also recorded.

The veteran's scoliosis is currently rated as 30 percent 
disabling pursuant to Diagnostic Code 5288, for unfavorable 
ankylosis of the dorsal spine.  The Board notes that the 
veteran's service-connected scoliosis also involves the 
lumbar spine.   However, the evidence of record does not 
provide sufficient information on which to base a disability 
rating for the lumbar portion of the veteran's disability.  
The Board further observes that degenerative joint disease of 
the lumbosacral and thoracic spine was diagnosed on the April 
1999 VA examination.  The examiner failed to address whether 
these degenerative changes are etiologically related to the 
veteran's service-connected scoliosis.  Therefore, further 
development to determine the etiology of the degenerative 
changes is warranted.

Finally, the Board notes that there is no evidence that the 
veteran's medical records were reviewed in conjunction with 
the April 1999 VA examination.  The RO's April 1999 automated 
medical information exchange form indicates that the 
veteran's claims file was not to be provided to the examining 
physician.  The RO should therefore take the necessary 
measures to ensure that the veteran's claims folder is made 
available to the examiner prior to any future examination.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of any medical care 
providers who may possess additional records 
pertinent to his claim.  After securing any 
necessary release(s) from the veteran, the 
RO should attempt to obtain copies of all 
identified records not currently associated 
with the claims folder.

2.  If the RO is unsuccessful in obtaining 
any records identified by the veteran, it 
should so inform the veteran and his 
representative, and request them to provide 
a copy of such records.

3.  The RO should then schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the veteran's 
service-connected scoliosis of the dorsal 
and lumbar segments of the spine, and the 
nature, extent and etiology of any other 
currently present disorders of the veteran's 
back.  The veteran should be properly 
notified of the date, time, and place of the 
examination in writing.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  Such tests as the examiner deems 
necessary should be performed.

The examiner should describe all 
symptomatology due to the 
veteran's service-connected 
scoliosis of the thoracic and 
lumbar spine.  

The range of motion of the 
veteran's dorsal and lumbosacral 
spine should be reported.  In 
reporting the results of range of 
motion testing, the examiner 
should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the 
extent possible, the examiner 
should assess the extent of any 
pain.  Tests of joint movement 
against varying resistance should 
be performed.  The examiner 
should also describe the extent 
of any incoordination, weakened 
movement and excess fatigability 
on use.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups 
(if the veteran describes flare-
ups), and, to the extent 
possible, provide an assessment 
of the functional impairment on 
repeated use or during flare-ups.

The examiner should also indicate 
whether ankylosis of the 
lumbosacral or dorsal spine 
exists, and if so, whether it is 
favorable or unfavorable.

With respect to each currently 
present disorder of the veteran's 
thoracic and lumbosacral spine 
other than scoliosis, the 
examiner should provide an 
opinion as to whether it is at 
least as likely as not that the 
disorder is etiologically related 
to service or was caused or 
worsened by the service-connected 
scoliosis.  To the extent 
possible the examiner should 
distinguish any symptoms and 
functional impairment due to non 
service-connected disability from 
that due to service-connected 
disability. 

The rationale for all opinions 
expressed should also be 
provided.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), and the implementing 
regulations published at 
66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  

6.  Then, the RO should adjudicate the issue 
of service connection for additional 
disability of the lumbosacral and thoracic 
spine and readjudicate the issue on appeal.  
In evaluating the veteran's service-
connected back disability, the RO should 
consider whether a separate rating is in 
order for the lumbar portion of the 
disability.  The RO should consider all 
applicable diagnostic codes and the 
provisions of DeLuca v. Brown, 8 Vet.App. 
202 (1995), 38 C.F.R. §§ 4.40 and 4.45.  It 
should also consider whether the case should 
be forwarded to the Director of the 
Compensation and Pension Service for extra-
schedular consideration.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction or if a timely notice 
of disagreement is received with respect to 
any other matter, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  If a new issue is addressed in the 
SSOC, the veteran should be informed of the 
requirements to perfect an appeal with 
respect to that issue.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  No action 
is required of the veteran until he is otherwise notified by 
the RO.  By this remand the Board intimates no opinion, 
either factual or legal, as to any ultimate conclusion 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 







Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




